Case 6:20-cv-01083-ADA Document 28-11 Filed 07/26/21 Page 1 of 8




                    EXHIBIT 10
         Case 6:20-cv-01083-ADA Document 28-11 Filed 07/26/21 Page 2 of 8




                ATCA Server Systems for
                Telecommunications Services


                • Hiroya Kawasaki               • Shoichi Matsuoka   • Atsuhiro Makino
                • Yoshihisa Ono



                Internet protocol (IP) networks have evolved to provide higher speed and greater
                bandwidth more safely and economically and will provide the foundations for a wide
                diversity of services in the future. A key consideration in the construction of new
                systems is to enable these new services to be deployed rapidly while at the same
                time ensuring that networks expand smoothly and remain compatible with inherited
                assets. The PICMG3.0 Advanced Telecom Computing Architecture (ATCA) is an
                international open standard that was primarily established to respond to the needs
                of telecommunications carriers. Fujitsu provides hardware and middleware products
                that comply with this specification as a platform for the construction of future IP
                network services, starting with the UB300 series of network service infrastructure
                products, and has already put them to use in commercial systems. This paper
                introduces the latest ATCA-compliant model, focusing on the hardware platform
                provided by Fujitsu.




1. Introduction                                                   economically.
      'fhe growth of the Internet and th e                             This paper introduces the basic hardware
emergence of new services such as video services                  specifications of Fujitsu's line-up of ATCAsystems
are causing an explosive increase in traffic on                   and describes the hardware configuration of the
the Internet and mobile networks. Keeping up                      latest model (ATCA-82) and the featur es of each
with these trends requires faster processing                      product.
speeds in the upper layers, increased network
speed and capacity, and the ability to construct                  2. Hardware features of ATCA
service applications quickly and economically.                       servers
'l'o support these developments, a new platform                       Fujitsu's ATCA server system products
is needed. Fujitsu has developed server systems                   adhere to four criteria to facilitate the speedy
that conform to the Advanced Telecom Computing                    development and smooth introduction of
Architecture (ATCA), which is an international                    communication systems        and     make    the
open standard primarily established to respond                    maintenance and operation of these systems
to the needs of telecommunications carriers.                      more secure and less expensive:
Fujitsu's S2 ATCA Server System (hereinafter,                     1) Compliance with global standards for
ATCA-S2) facili tates the speedy and economical                        telecom m unicat.i on equipment
construction of communication systems adapted                          In accordance with the standard PICMG3.0
to diverse services by processing Internet                        ATCA developed by the Peripheral Component
protocol (IP) packets at high speed a nd enables                  Interconnect Industrial Computer Manufacturers
these services to operate reliably, safely, and                   Group (PICMG), Fujitsu's ATCA servers

FUJITSU Sci. Tech. J., Vol. 47, No. 2, pp. 215-221 (April 2011)                                                  215




                                                                                               WSOU-ARISTA00001317
        Case 6:20-cv-01083-ADA Document 28-11 Filed 07/26/21 Page 3 of 8

H. Kawaaaki et al.; ATCA Server Syatema for Te/ecommu11icatio1111 Service&




suppol'L Lhe inhel'ilance of archiLecLure beLween                    for h ardware Lo be used in a communicaLions
genel'ations (backward compatibility with legacy                     carrier environment. It comprises the following
resources), have a unified arch itecture to make                     components. Although the way in which the
the servers simpler to operate and reduce the cost                   component functions are implemented generally
of materials and maintenance (low maintenance                        vru·ies depending on the ven dor providing the
costs), and use third-party vendor materials (for                    product, it is possible to construct systems by
a shorter service development period).                               combining components whose mounting a nd
2) Eco-performance                                                   electrical conditions have been standardized
     In addition to the ATCA standard, these                         (Figure 1).
products also comply with Fujitsu's green                            1)  Blades
procurement standard. They feature reduced                               A variety of blades can be combined to
power consumption (oper ating costs): th e                           construct hardware platforms for diverse
maximum blade power consumption is 200 W.                            communication systems.
They are environmentally friendly: compliant                                 Single-board computer: Central processmg
with RoHS (Restriction of Hazardous Substances                               unit (CPU) blade
Directive; an E C directive).                                                Packet processing board: Packet processing
3)    Carrier-grade environmental resistance and                             blade
      durability                                                             Switch board: Layer-2 hub
      Th ey conform to environmental standards                               Storage board: Blade with hru·d disk di·ive
for telecom provider equipment. The earthquake                               (HDD) mounted on it
resistance complies with NEBS Level 3 (NEBS:                                 Media board: Media processing blade
network equipme nt building system). They                            2)    Rear t ransit ion module (RTM)
can operate at temperatures from 5 to 10°C (or                             HDDs and input/output (1/0) resources such
0-50°C for short-term exposure '.'o 72 hours) and                    as fiber channels and IP circuits are implemented
humidity from 5 to 85% (or 5-90% for short-term
exposure '.'o 72 hours). Their radio frequency
interference complies with VCCI Class A (VCCI:
Voluntary Control Council for Interfere nce by                         Advanced
                                                                     mezzanine card
Information Technology Equipment).                                                                                         Chassis
4) Long-term product delivery and support                                 1[JJ        Packet proces~ing
     Application    resources   developed       by                             i             board         ~.,
customers can be used effectively for a lon g
time. This offers red uced life cycle costs, i .e.,
long-term delivery (uses components t hat
are either available over the long term or are
highly interchangeable) and smooth equipment
introduction planning, i.e., long-term support
                                                                          3!-·-·,.
                                                                             Single-board
                                                                              computer
                                                                                             Rear transition
                                                                                                module
                                                                                                                 ,            .I
(uses long-life components that can withstand
ten years of use).                                                                                 ..♦
                                                                                                         , .,·
                                                                                                                       Chassis management
3. ATCA-S2 hardware                                                                                                          module
   configuration                                                                   Switcll board

    Th e ATCA-S2 was developed to comply                             Figure 1
with ATCA specifications that wer e drawn up                         ATCA-S2 hardware        components.

216                                                                                     FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011 )




                                                                                                                     WSOU-ARISTA00001318
         Case 6:20-cv-01083-ADA Document 28-11 Filed 07/26/21 Page 4 of 8

                                                     H. Kawasaki et a/,; ATCA Server Systems for Telecommu11icatio11s ServZ:cea



as exLension modules, which are provided in pairs
with the blades.
3) Advanced mezzanine card (AMC)
     This is a blade-mounted mezzanine card
that can accommodate various cards according
to requirements lo provide a more feature•
rich hardware platform. For example, it can
accommodate synchronous and asynchronous
transfer mode (STM a nd ATM) termination line
cards and IP line expansion cards.
4) Chassis
     This is the framework on which the units are
mounted. Although different manufacturers have
produced units of different sizes, Fujitsu's line-up
consists of a 13 U-size unit that can accommodate                        Figure 2
                                                                         ATCA-S2 chassis     (14-slot type).
14 slots for the largest configurations and a
2 U-size unit that can accommodate two slots for
the s mallest configurations.                                    accommodate optional ATCA-S2 server and
      For interface signals such as the internal                 switch blades. Its features include the following:
local area network (LAN) and Intelligent Platform                1) High reliability
Management Bus, a dual-star redundant wiring                          Dual power supplies and a redundant power
configuration is provided so t hat a signal line                       configuration are provided as standard.
fault in a specific component is prevented from                        The backplane is configured entirely from
affecting the other components. It is a lso possible                   passive components and has a low faiJure
to continue providing services by means of system                      rate.
switching to eliminate the defective component.                        Cooling fans, filters, and up to two
5) Chassis management module                                           management modules are redundantly
     This controls and monitors the status of                          configured and can be r eplaced without
each unit. It has an active/standby (AC'f/STBY)                        stopping the system when a fault occurs
redundant configuration (when two units are                            (hot-swappable).
mounted) and uses a utonomous ACT switching                      2)    Space
when a fault is detected.                                              Height: 13 U; can be mounted in a standard
                                                                       19-inch Fujitsu rack.
4. ATCA-52 blade server                                          3)    Number of installable blades
    The ATCA-S2 blade server consists of a                             Up to 12 server blades and up to 2 switch
chassis (14- or 2-slot type), switch blades, server                    blades.
blades, and packet processing blades.         'l'he              4)   LAN wiring
features of these parts are introduced below.                         The base and fabric interfaces are connected
                                                                 to th e switch blade in a dual s tar wiring
4.1 ATCA-S2 chassis (14-slot type)                               configmation via t he backplane. Blades can
    The ATCA-S2 chassis (14-slot type,                           communicate via 10 Gigabit Ethernet (lOGbE)
Figure 2) can accommodate one or more of                         links within the chassis (we plan to make the
the following components: backplane, power                       backplane of the fabric interface compatible with
supply, and management module; it can also                       speeds of up to 40GbE).

FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011)                                                                         217




                                                                                                      WSOU-ARISTA00001319
        Case 6:20-cv-01083-ADA Document 28-11 Filed 07/26/21 Page 5 of 8

H. Kawaaaki et al.; ATCA Server Syatema for Te/ecommu11icatio1111 Service&




4.2 ATCA-S2 chassis (2-slot type)                                            (duplex) Lo provide external connections via
    The ATCA-S2 chassis (2-slot type, Figure 3)                              the hub.
can accommodate one or more of the followin g
components: backplane, power supply, and                             4.3 ATCAeS2 switch blade
management module. It can also accommodate                               The A'l'CA-S2 switch blade (Figure 4)
ATCA-S2 server blades, but u nlike t he 14-slot                      is a LAN switch t hat, implements high-speed
type, this chassis does not accommodate switch                       co=unication between ATCA-S2 server blades
blades. If a base interface hub is incorporated                      and with external networks.
inside the chassis, one can con figure a simpler                     1) Performance
duplex system with two blades.                                           Fabric interface lOGbE-compatible Layer-2
1) High reliability                                                      switch
     Dual power supplies and a redundant power                           Full-wire-speed connections
     configuration are provided as standard.                             VLAN (virtual LAN) compatible
     The backplane is configured entirely fro m                              External base:
     passive components and has a low failure                                lGbE x 3 (RJ45) and lOGbE x 1 (SFP+; a
     rate.                                                                   version of SFP [small form-factor pluggable])
     Cooling fans, filters, a nd the hub are                                 External fabric:
     redundantly configured a nd can be replaced                             lGbE (SFP) or lOGbE (SFP+) x 6
     without stopping the system when a fault                        2)      Expandability
     occurs (hot-swappable).                                                 Base: lGbE x 6, lOGbE x l; fabric: lOGbE
     Up to t wo management modules can be                                    X 1

     redundantly configured.                                         3)      Maintainability
     If the system is rack mounted, ventilation                              Blade units ai·e hot-swappable. To prevent
     guides can be fitted to enable front-to-back                            mistakes, a ligh t emitting diode (LED)
     ventilation.                                                            indicates the blade to be swapped out.
2) Space                                                                     A serial port and lOOBASE-T interface
     He ight: 2 U (3 U with ventilation guides                               are provided for management (support for
     fitted); 19-inch rack-mounted                                           remote maintenance/debugging).
3) Number of installable blades
     Up to 2 server blades.
4) LAN wiring
     The fabric back plane connects directly
     between blades and is compati ble wit h
     speeds of up to lOGbE.
     A base backplane hub can be installed




      Figure 3                                                                          Figure 4
      ATCA-S2 chassis (2-slot type).                                                    ATCA-S2 switch blade.

218                                                                                  FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011)




                                                                                                           WSOU-ARISTA00001320
           Case 6:20-cv-01083-ADA Document 28-11 Filed 07/26/21 Page 6 of 8

                                                     H. Kawasaki et a/,; ATCA Server Systems for Telecommu11icatio11s ServZ:cea



      The LAN status can be fully dia gnosed from                      GB SAS (seria l a tlached s mall computer
      the LEDs on the front pa nel.                                    system i nterface) HDD a nd wit h an external
                                                                       SAS inter face (two por ts).
4.4 ATCAeS2 server blade                                               The Fibre Channel RTM board has fiber
      The ATCA-S2 serve r bla de (Figu r e 5) is                       cha nne ls (up to 8 GB) on t wo por ts and
a board,type computer on which the ATCA-S2                             can be connected to high,capacity storage
ser vice   middlewa r e a nd applications are                          devices s uch as Fujits u's ETERNUS storage
installed.                                                             products.
1) P er forma nce                                                3)    Power savings
     Uses an Intel Xeon L5518 (Nehal em Quad                           Low-power-consuming design with            a
     Core 2.13 GHz) processor.                                         ma ximum cons umption of 163 W (including
     Capable of running eigh t threads in parallel                     the R1'M ).
     by means of hyper -threading.                                     Equipped with a CPU that h as power-saving
     The CPU incor porates a me mory controller,                       fea t ures tha t almost completely eliminate
     so the me mory is connect ed directly to th e                     power consumption in idle cor es.
     CPU.                                                        4)    High r eliability
     The main me mory consist s of DDR3 SDRAM                          Equipped wit h a SAS HDD (guaranteed
     (double-data-rate     three    synchronous                        24-hour operation, longer life t han a n IDE
     dyna mic r andom access m emory) with                             [integr ated d rive electr onics) type, low
     error correcting code (ECC) a nd uses t riple                     failure rate).
     cha nne ls to increase the processing s peed                      The power s upply lines fr om t he chassis
     (maximum: 32 GB).                                                 a nd t he cont rol bus from the mana ge ment
2) Expa ndability                                                      module are r edunda ntly configured.
     Equipped wit h one AMC slot                                 5)    Maintainability
     'rhe RTM board is fitted with a 147- or 300-                      Bla de units are hot-s wappa ble. If a fault
                                                                       occurs, the faulty blade is indicated by an
                                                                       LED, which preven ts mista kes.
                                                                       A serial por t and lO0BASE-T inter face
                           AMC
                                                                       are provided for ma nageme nt (s upport for
                                                                       r emote maintenance/debugging).

                                                                 4.5 AT CA-S2 packet processing blade
                                                                     The A'l'CA-S2 packet processing blade
                                                                 (Figu r e 6) is equipped with a network processor
                                                                 (NWP) that provides excellent communication
                                                                 expa nda bility and wire-speed packet processing
                                                                 pe rforma nce.
                                                                 1)    High perfor mance
                                                                       NWP suitable for packet processing:
                                                                       Equipped with t wo Cavium OCTEO Plus
                                                                       5860 processors (750 M Hz) .
                                                                       32 cores, capable of running 32 threads in

 Figure 5                                                              pa ra llel.
 AT CA -S2   server blade.                                             Fitted with h ardwa r e acce le r ators for deep

FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011)                                                                         219




                                                                                                      WSOU-ARISTA00001321
        Case 6:20-cv-01083-ADA Document 28-11 Filed 07/26/21 Page 7 of 8

H. Kawaaaki et al.; ATCA Server Syatema for Te/ecommu11icatio1111 Service&




                                                                     5. ATCA-S2's applicable areas
                                                                           The ATCA-S2 is regarded as suitable
                                                                     for applications in three main areas, where
                                                                     its har dware perfor mance, operability, a nd
                                                                     r eliability can be utilized.
                                                                     1)      Where systems must be introduced and
                                                                             operated stably for long periods of time
                                                                             while exhibiting the availability a nd
                                                                             environmental resistance demanded of
                                                                             carrier-grade products.
                                                                     2)      Where packets must be gath ered and
                                                                             processed at high speed, such as in packet
                                                                             traffic monitoring and switching.
      Figure 6                                                       3)      Where large-scale packet flows are controlled
      ATCA-S2 packet processing blade.                                       at high speed, such as in data centers,
                                                                             businesses, Internet service providers
                                                                             (ISPs), network gateways such as mobile
      packet inspection (DPI) and t1·ansmission                              virtual network ope rators (MVNOs), and IP
      control protocol (TCP) processing to                                   network nodes such as Long Term Evolution
      accele rate the handling of packets.                                   (L TE) nodes.
2)    E xpandability                                                         These systems have also been used outside
      Front panel fi tted with l0GbE (SFP+) x 4                      Japan by defense contractors and the aviation
      and lGbE (SFP) x 6.                                            industry (for the provision of in-flight services on
      The lOGbE interface can be operated as a                       passenger jets). In Japan, they are expected to
      l000BASE-T (RJ45) with the installation of                     be applied to a variety of new fields.
      a 1-Gb/s SFP (up to ten lGbE lines can be
      connected).                                                    6. Issues and initiatives
      The addition of a packet processing blade                           At Fujitsu, we always strive to provide
      S2 RTM (release date pending) will allow                       our customers with the quality they need
      the system to be expanded by lGbE x 16 or                      and to rapidly bring out products that meet
      l0GbE x 4.                                                     their requirements. Although the hardware
3)    High reliability                                               specifications of the A'J'CA server system comply
      The power supply lines from the chassis                        with PICMG specifications, as me ntioned
      and the control bus from the manage ment                       above, the equipment specifications contain
      module are redundantly configured.                             inconsistencies in parts that are optional
      Equipped with a local manage ment                              or not specified in detail (such as irregular
      processor (LMP) to monitor NWP faults.                         be havior, especially due to faults). 'ro provide
4)    Maintainability                                                our customers with systems that they can use
      Blade units are hot-swappable. If a fa ult                     with peace of mind, the related departmen ts
      occurs, the faulty blade is indicated by a n                   at Fujitsu work closely together so that we
      LED, which prevents mistakes.                                  can provide third-party product vendors with
      'fhe NWP and LMP both have their own                           accurate feedback based on evaluations ranging
      management serial ports (the LMP is also                       from the component level to the system level so
      fitted with a lO0BASE-T interface).                            as to meet strict quality standards of the same

220                                                                                  FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011 )




                                                                                                            WSOU-ARISTA00001322
         Case 6:20-cv-01083-ADA Document 28-11 Filed 07/26/21 Page 8 of 8

                                                          H. Kawasaki et a/,; ATCA Server Systems for Telecommu11icatio11s ServZ:cea



class as Lhe standards for Fujitsu's own products.                    a neLwork service infrasLrucLure product. In Lhe
As regards the functional aspects of our systems,                     UB300 series, the hardware platforms come with
we will continue incorporating the functions                          a Linux operating system (Red Hat) installed. If
required by our customers into our products and                       r equired, custom internal hardware, third-party-
developing products that enable us to speedily                        vendor hardware, Fujitsu software packages such
and dependably provide safe systems to our end                        as Interstage and Symfoware, and independent
users in Japan who demand the best service                            software vendor (ISV) products can also be
quality.                                                              provide d. We also s upply dedicated middleware
                                                                      to ach ieve availability and operability comparable
7. Conclusion                                                         to that of switching equipment and to achieve
    This paper introduced ATCA-S2, which is                           s peedy implementation of packet services.
the latest model in Fujitsu's line-up of A'I'CA                            In the future, we will continue to provide
server systems, particularly with regard to th e                      products flexibly and speedily in order to keep up
hardware platform (chassis, switch blades, and                        with the evolution of network technology, while
server blades). Fujits u will make the results of                     str engthe ning our links with third-party vendors
this development available as a range of solution                     and maintaining the high quality and cost/
products starting with the UB300 series, which is                     performan ce ratio of our products.



                          Hiroya Kawasaki                                                     Atsuhiro Makino
                          Fujitsu Ltd.                                                        Fujitsu Ltd.
                          Mr. Kawasaki is engaged in the                                      Mr. Makino is engaged in the
                          development of hardware platforms for                               development of network solutions for
                          telecom server systems.                                             communication service providers.




                          Sho ichi Matsuoka                                                   Yoshi hisa Ono
                          Fujitsu Ltd.                                                        Fujitsu Ltd.
                          Mr. Matsuoka is engaged in the                                      Mr. Ono is engaged in the development
                          development of hardware platforms for                               of network solutions for communication
                          telecom server systems.                                             service providers.




FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011)                                                                              221




                                                                                                           WSOU-ARISTA00001323
